DETAILED ACTION

Claims 1-20 are pending with an effective filing date of 12/12/2018.  Claims 1-20 are rejected.
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Response to Arguments
Applicant's arguments filed 7/06/2021 have been fully considered but they are moot because they do not apply to the references as currently combined. 
	

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

	Claim 1 recites in part “wherein a smart contract compiler operates on an expanded instruction set comprising-the encoding instruction, which is not an instruction supported by default by other smart contract compilers”.   The examiner has reviewed the disclosure and cannot find support for the negative limitation as recited.  Any negative limitation or exclusionary proviso must have basis in the original disclosure. If alternative elements are positively recited in the specification, they may be explicitly excluded in the claims. See In re Johnson, 558 F.2d 1008, 1019, 194 USPQ 187, 196 






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites in part “wherein a smart contract compiler operates on an expanded instruction set comprising-the encoding instruction, which is not an instruction supported by default by other smart contract compilers”.   One cannot discern when or if the limitation is true since one cannot know all the “smart contract compilers” which exist and their default instruction sets.  

	Claims 8 and 15 include similar subject matter and are rejected based on the same reasoning as stated for claim 1 as noted above.  






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 8, 9, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (Patent Application Publication 2019/0164153; hereinafter referred to as Agrawal) in view of Gray (Patent Application Publication 2017/0353309; hereinafter referred to as Gray).  

	As per claim 1, Agrawal discloses a computer-implemented method, comprising: 
obtaining, by a node in a blockchain network, a service initiation transaction, and broadcasting the service initiation transaction to other nodes [Agrawal, a transaction may be initiated by a computing device and sent to the blockchain network, a validation node may distribute the transaction message to other validation nodes, each node attempts to validate/solve the transaction block (0030)].

invoking, by each node in the blockchain network when executing the service initiation transaction, a service smart contract deployed in the blockchain network by using a blockchain virtual machine [Agrawal, the privacy preserving transaction may be implemented as a smart contract (0038) in a blockchain system (0004), smart contracts may be executed by an Ethereum virtual machine (0044)]

triggering, by the node, execution of encoding logic based on an encoding instruction in the service smart contract by using the blockchain virtual machine to perform an encoding operation on data to be encoded [Agrawal, the privacy preserving transaction may be implemented as a smart contract (0038), smart contracts may be executed by an Ethereum virtual machine (0044) for a CreateFundTx function the cryptographic proof is validated and the funding amount is encrypted (encoding) (0086)]

wherein a smart contract compiler operates on 

wherein the service smart contract compiled by using the smart contract compiler comprises the encoding instruction [Agrawal, for a CreateFundTx function (instruction) the cryptographic proof is validated and the funding amount is encrypted (encoding) (0086), smart contracts may be executed by an Ethereum virtual machine (0044)].

wherein encoding logic corresponding to the encoding instruction is pre-deployed in the blockchain virtual machine [Agrawal, for a CreateFundTx function (instruction) the 
	Agrawal does not explicitly disclose: 
	However, Gray teaches 
	Agrawal teaches compiling Solidity smart contracts (0044) to process transactions in an Ethereum blockchain distributed ledger. Gray teaches providing an expanded instruction set for implementing smart contracts.  The expanded instruction set for implementing smart contracts as taught by Gray could have been combined with the smart contract encoding as taught by Agrawal to provide a method of expanding smart contracts services to meet user needs.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the filing date of 

	As per claim 2, Agrawal and Gray in combination teach the method of claim 1, wherein the service initiation transaction comprises the data to be encoded; or the service smart contract comprises the data to be encoded; or the data to be encoded is generated when the service initiation transaction is executed.
[Agrawal, a transaction may include transaction data and an amount (data to be encoded) (0030) for a CreateFundTx function the cryptographic proof is validated and the funding amount is encrypted (0086)]

	Claim 8 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 9 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above. 
	Claim 15 includes similar subject matter to that of claim 1 and is rejected based on the same reasoning as stated for claim 1 as noted above. 
	Claim 16 includes similar subject matter to that of claim 2 and is rejected based on the same reasoning as stated for claim 2 as noted above. 

Claims 3-7, 10-14 and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Agrawal et al. (Patent Application Publication 2019/0164153; hereinafter referred to as Agrawal) in view of Gray (Patent Application Publication 2017/0353309; hereinafter referred to as Gray) in further view of Mula et al. (“Faster Base64 Encoding and Decoding using AVX2 Instructions”, 1/17/2018; hereinafter referred to as Mula).  

	As per claim 3, Agrawal and Gray in combination teach the method of claim 1 and further discloses wherein the service smart contract is deployed in the blockchain network, further comprising:

obtaining, by the node in the blockchain network, the service initiation transaction, and broadcasting the service initiation transaction to other nodes [Agrawal, a transaction may be initiated by a computing device and sent to the blockchain network, a validation node may distribute the transaction message to other validation nodes, each node attempts to validate/solve the transaction block (0030)].

invoking, by each node in the blockchain network, the service smart contract by using a blockchain virtual machine [Agrawal, every smart contract transaction and code execution is replicated on all nodes in the network (0041), smart contracts may be executed by an Ethereum virtual machine (0044)].




triggering, by the node, execution of a 

wherein an instruction set of a blockchain virtual machine comprises a 

an instruction set of a smart contract compiler comprises the 

a service smart contract compiled by using the smart contract compiler comprises a contract identifier of a 
[Agrawal, a transaction may include a signature generated by a signing nonce (contract identifier) (0085), for a CreateFundTx function the cryptographic proof is validated and the funding amount is encrypted (0086), smart contracts are compiled into bytecode and may be executed by an Ethereum virtual machine (0044) in a blockchain system 0004), CreateTransferTx may be used to transfer tokens between two users, the smart contracts regarding the token balances must have existed prior to the transfer, i.e. predeployed (0087)].
	Neither Agrawal nor Gray explicitly teach: BASE64 encoding.
	However, Mula teaches BASE64 encoding [Mula, text data may be cached in web browsers using base64 encoding and base64 is used to embed binary data within XML and JSON files generated by web services, therefore base64 encoding is beneficial in a web environment (pages 1-2)].
	Agrawal and Gray in combination teach generating smart contracts using an expanded instruction set to implement added services to meet user needs.  Mula teaches common use of base64 encoding in a web environment.  The base64 encoding of data as taught by Mula could have been combined with the smart contract encoding as taught by Agrawal and Gray to provide a method of encoding Ethereum smart 

	As per claim 4, Agrawal, Gray and Mula in combination teach the method of claim 3 as noted above and further teach wherein an instruction set of the blockchain virtual machine comprises a BASE64 encoding instruction, and BASE64 encoding logic corresponding to the BASE64 encoding instruction is deployed in the blockchain virtual machine [Agrawal, smart contract code may be executed by Ethereum (0040-41), smart contracts may be written in Solidity and executed by the Ethereum virtual machine (0044)] and [Mula, Algorithm 1 Base64 encoding (page 2)].  

	As per claim 5, Agrawal, Gray and Mula in combination teach the method of claim 4 as noted above and further teach wherein the instruction set of the blockchain virtual machine further comprises at least one Ethereum instruction, and the Ethereum instruction is an instruction in an instruction set of an Ethereum virtual machine; and relevant logic corresponding to each Ethereum instruction comprised in the 

	As per claim 6, Agrawal, Gray and Mula in combination teach the method of claim 4 as noted above and further teach wherein the instruction set of the smart contract compiler comprises the BASE64 decoding instruction, the service smart contract compiled by using the smart contract compiler comprises a contract identifier of a BASE64 decoding smart contract, and the BASE64 decoding smart contract is a smart contract pre-deployed in a blockchain network [Agrawal, smart contracts are compiled into bytecode and may be executed by an Ethereum virtual machine (0044), a burn transaction may decrypt (decode) a Zether balance (0138)] and [Mula, Algorithm 2 Base64 decoding (page 3)].  

the service smart contract is deployed in the blockchain network [Agrawal, smart contract code may be executed by Ethereum (0040-41)]; and 

the BASE64 decoding method comprises: obtaining, by a node in the blockchain network, a service initiation transaction, and broadcasting the service initiation transaction to other nodes [Agrawal, a transaction may be initiated by a computing device and sent to the blockchain network, a validation node may distribute the 


when executing the service initiation transaction, invoking, by each node in the blockchain network, the service smart contract by using the blockchain virtual machine 
[Agrawal, every smart contract transaction and code execution is replicated on all nodes in the network (0041), smart contracts may be executed by an Ethereum virtual machine (0044)].

invoking, by the node, the BASE64 decoding smart contract based on the contract identifier of the BASE64 decoding smart contract in the service smart contract by using the blockchain virtual machine [Agrawal, smart contracts are compiled into bytecode and may be executed by an Ethereum virtual machine (0044), a burn transaction may decrypt a Zether balance (0138), a transaction may include a signature generated by a signing nonce (contract identifier) (0085)] and [Mula, Algorithm 2 Base64 decoding (page 3)].  

triggering, by the node, execution of the BASE64 decoding logic based on the BASE64 decoding instruction in the BASE64 decoding smart contract by using the blockchain virtual machine, to perform a BASE64 decoding operation on data to be decoded [Agrawal, smart contracts are compiled into bytecode and may be executed by an Ethereum virtual machine (0044), a burn transaction may decrypt a Zether balance 

	As per claim 7, Agrawal, Gray and Mula in combination teach the method of claim 6 as noted above and further teach wherein the instruction set of the blockchain virtual machine comprises a BASE64 decoding instruction, and BASE64 decoding logic corresponding to the BASE64 decoding instruction is deployed in the blockchain virtual machine [Agrawal, smart contracts are compiled into bytecode and may be executed by an Ethereum virtual machine (0044), a burn transaction may decrypt a Zether balance (0138), smart contracts may be executed by an Ethereum virtual machine (0044)] and [Mula, Algorithm 2 Base64 decoding (page 3)].  

	Claim 10 includes similar subject matter to that of claim 3 and is rejected based on the same reasoning as stated for claim 3 as noted above. 
	Claim 11 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
	Claim 12 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above. 
	Claim 13 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 
	Claim 14 includes similar subject matter to that of claim 7 and is rejected based on the same reasoning as stated for claim 7 as noted above. 

	Claim 18 includes similar subject matter to that of claim 4 and is rejected based on the same reasoning as stated for claim 4 as noted above. 
	Claim 19 includes similar subject matter to that of claim 5 and is rejected based on the same reasoning as stated for claim 5 as noted above. 
	Claim 20 includes similar subject matter to that of claim 6 and is rejected based on the same reasoning as stated for claim 6 as noted above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERYL L HOLLAND whose telephone number is (571)270-7753.  The examiner can normally be reached on Monday-Friday 10:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/S.L.H/Examiner, Art Unit 2161                                                                                                                                                                                                        


















/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161